Case 8:19-cv-00710-MSS-TGW Document 273 Filed 04/28/21 Page 1 of 3 PageID 7895




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

              Plaintiffs,

        v.                                   Case No. 8:19-cv-710-MSS-TGW
  BRIGHT HOUSE NETWORKS, LLC,

              Defendant.

               PLAINTIFFS’ MOTION TO COMPEL
        PRODUCTION OF DOCUMENTS AND CUSTODIAL FILES
                REQUEST FOR ORAL ARGUMENT

       Plaintiffs, by counsel and pursuant to Local Rule 3.01(h) requests oral

 argument on Plaintiffs’ Motion to Compel Production of Documents and

 Custodial Files filed April 28, 2021, ECF 272.

       Plaintiffs estimate the time required for oral argument to be approximately

 30 minutes per side, for a total of 60 minutes.

 Dated: April 28, 2021                 Respectfully submitted,

                                              /s/ Jonathan M. Sperling

                                              Jonathan M. Sperling (pro hac vice)
                                              Joshua B. Picker (pro hac vice)
                                              Phil Hill (pro hac vice)
                                              COVINGTON & BURLING LLP
                                              The New York Times Building
                                              620 Eighth Avenue
                                              New York, NY 10018-1405
                                              Telephone: (212) 841-1000
                                              jsperling@cov.com
                                              jpicker@cov.com
                                              pahill@cov.com
Case 8:19-cv-00710-MSS-TGW Document 273 Filed 04/28/21 Page 2 of 3 PageID 7896




                                         Stacey Grigsby (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 10th St NW
                                         Washington, DC 20001
                                         Telephone: (202) 662-6000
                                         sgrigsby@cov.com

                                         Mitchell A. Kamin (pro hac vice)
                                         Neema T. Sahni (pro hac vice)
                                         Hardy Ehlers (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         1999 Avenue of the Stars, Suite 3500
                                         Los Angeles, CA 90067-4643
                                         Telephone: (424) 332-4800
                                         mkamin@cov.com
                                         nsahni@cov.com

                                         Matthew J. Oppenheim (pro hac vice)
                                         Scott A. Zebrak (pro hac vice)
                                         Jeffrey M. Gould (pro hac vice)
                                         OPPENHEIM + ZEBRAK, LLP
                                         4530 Wisconsin Ave. NW, 5th Fl.
                                         Washington, DC 20016
                                         Telephone: (202) 621-9027
                                         matt@oandzlaw.com
                                         scott@oandzlaw.com
                                         jeff@oandzlaw.com

                                          David C. Banker
                                          Florida Bar No. 0352977
                                          Bryan D. Hull
                                          Florida Bar No. 020969
                                          BUSH ROSS, P.A.
                                          1801 North Highland Avenue
                                          P.O. Box 3913
                                          Tampa, FL 33601-3913
                                          Telephone: (813) 224-9255
                                          dbanker@bushross.com
                                          bhull@bushross.com

                                          Attorneys for Plaintiffs


                                    —2—
Case 8:19-cv-00710-MSS-TGW Document 273 Filed 04/28/21 Page 3 of 3 PageID 7897




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 28, 2021, I caused the foregoing document

 and all accompanying materials to be filed electronically with the Clerk of the

 Court using the CM/ECF system, which will send a notice of electronic filing to all

 counsel of record registered with CM/ECF.

 Dated: April 28, 2021

                                              /s/Jonathan M. Sperling
                                              Jonathan M. Sperling

                                              Attorney for Plaintiffs




                                       —3—
